TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 31, 2020



                                    NO. 03-18-00769-CR


                               Kimberly Roming, Appellant

                                              v.

                                The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial

court’s judgment adjudicating guilt. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.